-.~   550

Eonomble Y. 0. BlcWfers.%8* 9


charter is lawful doea not require the Seorstary of Ststa
t0 a000pt r0r riling a oharter containingan unauthorized
purpoaa in addition to the lawful purpora. (Millor va.
Tod,    67 5.   W. 483)
          Ae above atatod, the real purport of the proposed
oorporatlon1s not to do a 6wual advartiain$burrhem.
Advertisin$v6wl.d only be lnoldentalto the real purpaao
for whloh the oorporatlon ir attempting to be oreatod. Thore-
rore, you are rrepeottullyadvlaed that it la the opinion of
this Departxmnt that the 86amtary of State is not authorized
to grant the abovo mentioned obarter applioatlon containing
the purpose olause ~IIabovo set out.
                Trusting that the foregoing fully anfmers your in-
qulry , we are

                                            Tour6 vary truly
                                        ATl'ONNBY
                                                GENERAL Of TEXAS

                                        ey&14udL
                                                   Ardoll w2~llekmn
                                                        A8sl6tllnt

AW66W




                      ATTORNEYGENERAL OF TEXAS